        Case 2:20-cv-00822-CG-KRS Document 8 Filed 01/07/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BMO HARRIS BANK N.A.,

               Plaintiff,

v.                                                                    No. 2:20-cv-822 CG/KRS

Z.H. SERVICES INC., et al.,

       Defendants.

             ORDER GRANTING MOTION FOR ALTERNATIVE SERVICE

       THIS MATTER having been presented on Motion by Wong Fleming, attorneys for

Plaintiff BMO Harris Bank N.A. (“BHB” or “Plaintiff”), for the entry of an order granting

Plaintiff’s motion for alternative service or, in the alternative, extending time to serve Defendants

Z. H. Services Incorporated and Ezequiel Hernandez, and the Court having read and considered

the papers presented, including the Declaration of James K. Haney and brief filed in support

hereof; and for good cause shown:

       IT IS ORDERED that Plaintiff may effectuate service upon Defendant Z. H. Services,

Incorporated and Ezequiel Hernandez (“Defendants”) by posting notice of this action at

Defendants’ last known addresses located at 1901 Quail Gambel Court, Carlsbad, NM 88220, and

by mailing notice of this action to Defendants via first-class mail to the address listed above;

       IT IS FURTHER ORDERED that Plaintiff is granted an additional thirty (30) days to

effectuate service and Plaintiff shall serve a copy of this Order upon Defendants contemporaneously

with service of the Summons and Complaint.

       IT IS SO ORDERED.


                                                              __________________________________
                                                              KEVIN R. SWEAZEA
                                                              UNITED STAGES MAGISTRATE JUDGE
